519 So. 2d 896 (1988)
Llewyn COWART
v.
STATE of Mississippi.
No. 57477.
Supreme Court of Mississippi.
February 8, 1988.
Donny Meeks, Gulfport, for appellant.
Edwin Lloyd Pittman and Mike Moore, Attys. Gen., by DeWitt Allred, Sp. Asst. Atty. Gen., Jackson, for appellee.
Before DAN M. LEE, P.J., SULLIVAN and ANDERSON, JJ.
DAN M. LEE, Presiding Justice, for the Court:
On November 18, 1985, Llewyn (Len) Cowart was indicted by a grand jury of the First Judicial District of Harrison County for the crimes of aggravated assault and attempted armed robbery. Both indictments charged Cowart as an habitual offender. The two indictments were consolidated for trial by agreement, and Cowart was found guilty on both charges after a jury trial on February 19, 1986. At the sentencing hearing held the same day, the state failed in its proof on the habitual offender charge and sentencing was deferred until February 24. On that day the trial judge sentenced Cowart to 20 years for aggravated assault and 12 years for attempted armed robbery to run consecutively. The motions for a new trial and j.n.o.v were overruled on February 28, 1986. Cowart appeals his conviction and sentence to this Court.
*897 Under the authority of Morea v. State, 329 So. 2d 527 (Miss. 1976), this Court holds that the assignments of error are without merit and that the appeal raises no issue requiring discussion. Hill v. State, 505 So. 2d 281 (Miss. 1987); Holliday v. State, 504 So. 2d 725 (Miss. 1987); Rodriquez v. State, 498 So. 2d 1230 (Miss. 1986); Landingham v. State, 498 So. 2d 382 (Miss. 1986); Ragland v. State, 498 So. 2d 373 (Miss. 1986); Brewer v. State, 497 So. 2d 821 (Miss. 1986); Hawkins v. State, 488 So. 2d 800 (Miss. 1986); Burkett v. State, 484 So. 2d 1046 (Miss. 1986); Smith v. State, 484 So. 2d 364 (Miss. 1986).
The conviction and sentence are affirmed.
AFFIRMED.
ROY NOBLE LEE, C.J., HAWKINS, P.J., PRATHER, ROBERTSON, SULLIVAN, ANDERSON and ZUCCARO, JJ., concur.
GRIFFIN, J., not participating.